DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26-29 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,963,147 (Agee et al.).
Agee discloses a surgical cutting device comprising a shaft (36) extending from a handpiece (22), the shaft having a lateral opening (50), and a blade (48) having a blade shaft (42) and working end (48) including a cutting edge (46) extending through at least part of the shaft.  A guideway (52) is formed at the distal end of the shaft (36), which comprises an inclined edge (40) that functions to guide the blade from an inactive position within the shaft (see Figure 7) to an active, exposed position (see Figure 8).
Regarding claim 27: the handpiece comprises a slider (72, 84 and/or 86) coupled with the blade shaft (42) (see Figures 3 and 4).
Regarding claim 28: in the position of Figure 8, the blade can be described as defining a hook shape. 
Regarding claim 29:  the blade further includes a pin (56 or 64) that slides along the guideway (52).
Regarding claims 30 and 31:  the bottom and side surfaces forming the guideway are flat (bottom of shaft (36) along its length.  Figure 13a shows the cross-section of the guideway of the shaft (36) defining flat interior surfaces.  This meets the broad requirement of a “flat guide rail.”
Regarding claim 32: the distal surface of the guideway has an inclined surface (40).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over Agee et al. in view of US Patent No. 5,769,865 (Kermode et al.).
Agee fails to disclose a balloon coupled to the shaft.  Kermode discloses another cutting device configured for cutting a transverse carpal tunnel ligament (74) that comprises a blade (51) that is exposed through an opening (41) at the distal end of the device shaft (column 9, lines 20-30; Figure 12).  Kermode teaches that a balloon (21) coupled to the cutting device shaft (31) (via cannula 11) and that expands radially outwardly from the shaft (11/31) urges the cannula, and thus the blade of the cutting device, against the underside of the carpal ligament (74) (see Figure 12; column 9, lines 13-20).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine a radially expandable balloon taught by Kermode with the Agee cutting device, in order to aid in positioning the cutting device and blade of Agee against the ligament to be cut. 

Claim(s) 36 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,963,147 (Agee et al.; hereafter referred to as Agee ‘147) in view of US Patent No. 8,702,654 (Agee et al., hereafter referred to as Agee ‘654).  
Agee ‘147 discloses a method of releasing a carpal tunnel ligament that comprises the steps of advancing the cutting device into a patient’s hand to a location below the transverse carpal tunnel ligament (column 11, lines 8-42), visualizing the tool with an optical system (30) (column 8, line 39- column 9, line 5); manipulating an actuator (trigger 34) on the handpiece to expose the blade (column 8, lines 25-38; column 6, line 49 – column 7, line 7; column 12, lines 1-11), retraction of the blade after use of the blade (column 7, lines 60-64).  
Agee ‘147 discloses that an optical system may be disposed at least partially in the probe, such as a camera (column 5, lines 6-37; see imaging monitor 136 in Figure 18).  Agee ‘147 fails to specify ultrasound is used for visualization of the cutting device.   Agee ‘654 discloses another method of treating carpal tunnel syndrome and teaches that an external ultrasound imaging device (12) can be placed over the patient’s hand to visualize a cutting tool (44) with a blade (45) inserted therein (see especially Figure 3; column 14, lines 10-23).  Agee ‘654 teaches here that the imaging device (12) provides the physician with visualization of the anatomical features during the procedure, in order to avoid certain features and to ensure accuracy of the procedure (column 10, line 59 to column 11, line 20).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to perform a step of visualizing the cutting tool with an ultrasound device taught by Agee ‘654 before exposure of the blade in the procedure of Agee ‘147, as the modification merely involves a substitution of known medical imaging means that obtains a predictable result of ensuring proper placement of the cutting tool relative to the patient’s anatomy.  
In regards to claim 41, Agee ‘147 discloses that the tip of the cutting device shaft acts as a probe.  
Regarding claim 42, Agee ‘654 discloses the ultrasound device positioned outside the patient’s hand. 
Regarding claim 43:  it would have been further obvious for an operator to hold the cutting device of Agee ‘147 in one hand and the ultrasound imaging device of Agee ‘654 in the other hand. 
In regards to claim 44:  the step of “probing in the hand” is significantly broad to encompass the act of inserting the distal tip (40) of the cutting device shaft into tissue.  The shaft (26) is referred to as a probe throughout the specification, so it is considered to be configured to act as a probe.    


Claim(s) 36-37, 39, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,769,865 (Kermode et al.) in view of US Patent No. 8,702,654 (Agee et al., hereafter referred to as Agee ‘654).  
Regarding claim 36: Kermode discloses a method of cutting a transverse carpal tunnel ligament that comprises the steps of advancing the distal end (32) of a cutting device into the hand (71) of a patient to a location of the ligament (74), visualizing the distal end of the tool with an imaging device (56) (see Figure 5; column 9, lines 20-30), manipulating an actuator (knob 66) on the handle (61) of the tool (see Figure 7; column 7, line 50 to column 8, line 15) to expose the blade (51) through an opening (41) at the distal end of the device shaft (column 9, lines 20-30) to cut the ligament (74) (Figure 12), positioning the blade back within the shaft, and removing the cutting device from the patient’s hand (column 9, lines 50-56).
Kermode discloses that the visualization device may be an endoscope (56) (column 7, lines 30-49; see Figure 5).  Kermode fails to specify ultrasound is used for visualization of the cutting device.   Agee ‘654 discloses another method of treating carpal tunnel syndrome and teaches that an external ultrasound imaging device (12) can be placed over the patient’s hand to visualize a cutting tool (44) with a blade (45) inserted therein (see especially Figure 3; column 14, lines 10-23).  Agee ‘654 teaches here that the imaging device (12) provides the physician with visualization of the anatomical features during the procedure, in order to avoid certain features and to ensure accuracy of the procedure (column 10, line 59 to column 11, line 20).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to perform a step of visualizing the cutting tool with an ultrasound device taught by Agee ‘654 before exposure of the blade in the procedure of Kermode, as the modification merely involves a substitution of known medical imaging means that obtains a predictable result of ensuring proper placement of the cutting tool relative to the patient’s anatomy.  
Regarding claim 37, Kermode discloses the inflation of a balloon (21) before exposing the blade (column 9, lines 5-25), wherein the cannula (11) couples the balloon to the cutting tool (Figures 11-12).  
Regarding claim 39, the actuator comprises a slider (sleeve 67) that slides relative to one of the two half tubes (33, 34) (column 8, lines 1-15).  When the slider (sleeve 67) is moved, it moves tube half (33) to cause the blade to rotate to the position of Figure 6.  During rotation, the blade moves proximally through the opening (41) (or “guideway) of at least one of the tube halves (33,34) (column 6, lines 42-53).  
Regarding claim 42, Agee ‘654 discloses the ultrasound device positioned outside the patient’s hand. 
Regarding claim 43:  it would have been further obvious for an operator to hold the cutting device of Agee ‘147 in one hand and the ultrasound imaging device of Agee ‘654 in the other hand. 




Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,769,865 (Kermode et al.) in view of US Patent No. 8,702,654 (Agee et al., hereafter referred to as Agee ‘654), as applied to claim 37 above, and further in in view of US Patent No. 5,197,971 (Bonutti).    
Kermode fails to disclose that the blade is located between two balloons.  Bonutti discloses another carpal tunnel surgical method involving the retraction of tissue with an expandable balloon (bladder 164) (see especially Figures 11, 13; column 9, lines 33-55).  Bonutti teaches that instead of having only one balloon (376), as in Figure 31A, the device can be configured with two balloons (412, 414) (Figure 31G-H), wherein a working space (418 or 424) for a blade is defined between the balloons (column 13, line 65 to column 14, line 47), in order to enhance the shape of the retractor for a particular application.  Since Bonutti is directed toward the same endeavor of carpal tunnel ligament surgery, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute a device having two balloons, as taught by Bonutti, for the device having a single balloon in the modified Kermode method, as the modification enhances the shape of the tissue retractor balloon(s) for a particular application.   

Allowable Subject Matter
Claims 33, 34 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  prior art discloses the concept of a cutting device having a blade that slides within a guideway to move between exposed/retracted positions.  The prior art fails to teach or suggest a cutting device having a plateau located between a proximal incline and a distal incline, such that proximal sliding of the blade moves it from a distal inactive position within the shaft to a cutting position exposed from the shaft, and finally to a proximal inactive position within the shaft.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,259,829 in view of US Patent No. 8,702,654 (Agee et al., hereafter referred to as Agee ‘654).  The claims of the ‘829 patent recite all the claimed structural features of the cutting device having a blade that is moved within a guideway of a shaft to expose it from an opening in the shaft.  Claim 1 of ‘829 recites the blade guideway has a proximal incline, plateau, and distal incline required by claim 33 of this application.  Claim 9 of ‘829 recites a device shaft with an opening, and a balloon required by claims 35 and 37 of this application.  Claim 19 of ‘829 recites two balloons as required by claim 38 of this application.  Although the claims 1-19 of the ‘829 patent do not explicitly recite the device and method are for cutting a transverse carpal tunnel ligament, the Agee ‘654 reference teaches that such a device was known for performing this type of procedure at the time of the filing the ‘829 patent.  Therefore, it would have been obvious to specify this tissue in the ‘829 claims.
Further regarding claims 20-23: although a step of visualizing the tool with  an ultrasound device is not recited, the Agee ‘654 reference teaches that using an external ultrasound device for visualizing a carpal ligament during a cutting procedure was known at the time of the filing the ‘829 patent, and therefore would have been obvious to specify this tissue in the ‘829 claims.
.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH W ALEMAN/Primary Examiner, Art Unit 3771